COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Willowbrook Mall (TX), LLC

Appellate case number:    01-14-00413-CV

Trial court case number: 2013-49294

Trial court:              215th District Court of Harris County

Date motion filed:        November 4, 2014

Party filing motion:      Relator


       The en banc court has unanimously voted to deny relator’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: /s/ Terry Jennings
                   Acting for the Court the En Banc Court*

Date: December 16, 2014

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle (Justice Sharp not participating).